EXHIBIT 10.1

 

LOCK-UP AGREEMENT

 

This lock-up agreement (the “Agreement”) dated as of July 15, 2010 sets out the
agreement between Thompson Creek Metals Company Inc. (the “Purchaser”) and the
undersigned (the “Consenting Securityholder”), regarding the proposed
acquisition transaction between Terrane Metals Corp. (the “Company”) and
Purchaser, as more fully described in the arrangement agreement attached hereto
as Schedule “A” (the “Arrangement Agreement”, with the terms agreed to and set
out therein being the “Arrangement Terms”).

 

A.            WHEREAS the Company and Purchaser intend to enter into the
Arrangement Agreement, which is the basis of the plan of arrangement attached as
an exhibit to the Arrangement Agreement (the “Plan”), and related transactions
(the “Transaction”) involving the acquisition by Purchaser of all of the Company
Share Capital (as defined in the Arrangement Agreement) by way of proceedings
(the “Arrangement Proceedings”) under the Business Corporations Act (British
Columbia);

 

B.            AND WHEREAS the Consenting Securityholder wishes to support the
Transaction subject to the terms and conditions contained herein and in the
Arrangement Agreement;

 

C.            AND WHEREAS the Parties have agreed to enter into this Agreement
to provide for the support by the Consenting Securityholder of the Transaction;

 

NOW THEREFORE this Agreement witnesses that, in consideration of the premises
and the covenants and agreement herein contained, the Parties hereto agree as
follows:

 

1.             Interpretation

 

(a)           Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed thereto in the Arrangement Agreement.

 

(b)           The Consenting Securityholder and Purchaser are collectively
referred to as the “Parties” and each a “Party”.

 

(c)           The headings in this Agreement are for reference only and shall
not affect the meaning or interpretation of this Agreement.

 

(d)           Unless the context otherwise requires, words importing the
singular shall include the plural and vice versa and words importing any gender
shall include all genders.

 

(e)           Unless otherwise specifically indicated, all sums of money
referred to in this Agreement are expressed in lawful money of Canada.

 

2.             Representations and Warranties of Consenting Securityholder

 

The Consenting Securityholder hereby represents and warrants to the Purchaser
(and acknowledges that the Purchaser is relying upon such representations and
warranties) that:

 

--------------------------------------------------------------------------------


 

(a)           Consenting Securityholder is the legal and beneficial owner,
directly or indirectly, of or exercises control or direction over securities in
the capital of the Company, including: (i) Company Common Shares; (ii) Company
Preferred Shares; (iii) Company Warrants; and (iv) Company Options, in each
case, in the principal amount(s) set forth in Schedule B (the “Relevant
Securities”);

 

(b)           The Relevant Securities set forth in Schedule B are the only
securities in the capital of the Company which such Consenting Securityholder
has legal or beneficial ownership, directly or indirectly, or exercises control
or direction over, including without limitation any securities convertible or
exchangeable into securities in the capital of the Company and the Relevant
Securities are free and clear from all Encumbrances;

 

(c)           No person has any agreement or option, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option, for the purchase, acquisition or transfer of any of the Relevant
Securities, or any interest therein or right thereto, except pursuant to this
Agreement, and none of the Relevant Securities are subject to any proxy, voting
trust, vote pooling or other agreement with respect to the right to vote the
Relevant Securities, call meetings of holders of the Company Common Shares or
give consents or approvals of any kind;

 

(d)           (i) Consenting Securityholder has the authority and capacity to
vote or direct the voting of the Relevant Securities, to give a proxy for the
Relevant Securities in connection with the Company Meeting and any class meeting
of holders of Relevant Securities, and has the power to dispose of the entire
legal and beneficial interest in the Relevant Securities; (ii) Consenting
Securityholder is a sophisticated party with sufficient knowledge and experience
to evaluate properly the terms and conditions of this Agreement;
(iii) Consenting Securityholder has conducted its own analysis and made its own
decision to enter in this Agreement and has obtained such independent advice in
this regard as it deemed appropriate; and (iv) Consenting Securityholder has not
relied on such analysis or decision on any Person other than its own independent
advisors;

 

(e)           This Agreement has been duly executed and delivered by Consenting
Securityholder, and, assuming the due authorization, execution and delivery by
the Purchaser, this Agreement constitutes the legal, valid and binding
obligation of the Consenting Securityholder, enforceable in accordance with its
terms, subject to laws of general application and bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally and general principles
of equity;

 

(f)            The execution and delivery of this Agreement by Consenting
Securityholder and the performance by Consenting Securityholder of its
obligations contemplated herein do not and will not: (i) violate or conflict
with any judgment, order, notice, decree, statute, law, ordinance, rule or
regulation applicable to the Consenting Securityholder or any of its properties
or assets, or (ii) constitute a default, violation or breach under any contract,
commitment, agreement, arrangement, understanding or restriction, except such
violations, conflicts, defaults or breaches

 

2

--------------------------------------------------------------------------------


 

which could not, individually or in the aggregate, impair the ability of the
Consenting Securityholder to perform its obligations under this Agreement;

 

(g)           Neither the Consenting Securityholder nor any Person with which
the Consenting Securityholder, to the best of its knowledge after due enquiry,
does not deal at arm’s length (as defined for the purposes of the Income Tax Act
(Canada) (the “Tax Act”), has not, since it became aware of the intention to
complete the Transaction, acquired: (i) any warrants or options to acquire
shares issued by the Company; (ii) any securities that are convertible or
exchangeable into shares of the Company (iii) any debt or shares of the
Purchasers (other than shares issued pursuant to the Plan); or (iv) any warrants
or options to acquire, or any securities that are convertible or exchangeable
into, shares of the Purchaser; and

 

(h)           To the best of its knowledge, there is no proceeding, claim or
investigation pending before any Governmental Authority, or threatened against
the Consenting Securityholder or any of its properties that, individually or in
the aggregate, could reasonably be expected to have an adverse effect on the
Consenting Securityholder’s ability to execute and deliver this Agreement and to
perform its obligations contemplated by this Agreement.

 

3.             Purchaser’s Representations and Warranties

 

Purchaser hereby represents and warrants to the Consenting Securityholder (and
acknowledges that the Consenting Securityholder is relying upon such
representations and warranties) that:

 

(a)           Purchaser is a company duly incorporated and validly existing
under the laws of its jurisdiction of incorporation;

 

(b)           Purchaser has all necessary power and authority to execute and
deliver this Agreement;

 

(c)           The Agreement has been duly executed and delivered by Purchaser,
and, assuming the due authorization, execution and delivery by the Consenting
Securityholder, this Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, subject to
laws of general application and bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally and general principles of equity;

 

(d)           The execution and delivery of this Agreement by Purchaser and the
performance by Purchaser of its obligations contemplated herein do not and will
not: (i) violate or conflict with any judgment, order, notice, decree, statute,
law, ordinance, rule or regulation applicable to Purchaser or any of its
properties or assets; or (ii) constitute a default, violation or breach under
any contract, commitment, agreement, arrangement, understanding or restriction,
except such violations, conflicts, defaults or breaches, which could not,
individually or in the aggregate, impair the ability of Purchaser to perform its
obligations under this Agreement; and

 

3

--------------------------------------------------------------------------------


 

(e)           To the best of its knowledge, there is no proceeding, claim or
investigation pending before any Governmental Authority, or threatened against
Purchaser or any of its properties that, individually or in the aggregate, could
reasonably be expected to have an adverse effect on Purchaser’s ability to
execute and deliver this Agreement and to perform its obligations contemplated
by this Agreement.

 

4.             Consenting Securityholder Covenants

 

(a)           Except as contemplated in this Agreement, the Consenting
Securityholder agrees with the Purchaser that it shall not, directly or
indirectly, in any manner:

 

(i)            sell, transfer, gift, assign, pledge, hypothecate, encumber,
convert or otherwise dispose of any of the Relevant Securities or any interest
therein or enter into any agreement, arrangement or understanding in connection
therewith (it being understood that the conversion of any Company Preferred
Shares into Company Common Shares is not a violation of this Section 4(a)(i));
or

 

(ii)           deposit any of the Relevant Securities into a voting trust, or
grant (or permit to be granted) any proxies or powers of attorney or attorney in
fact, or enter into a voting agreement, understanding or arrangement, with
respect to the voting of its Relevant Securities,

 

in each case, without having first obtained the prior written consent of
Purchaser, which consent is within the sole discretion of Purchaser and may be
unreasonably withheld.

 

(b)           The Consenting Securityholder agrees that it shall not, and it
shall cause its affiliates and its or their directors, officers, employees,
agents, advisors or other representatives (including, without limitation,
financial advisors, financing sources, counsel and accountants) not to, directly
or indirectly:

 

(i)            solicit, initiate, encourage or facilitate (including by way of
furnishing non-public information of the Company or the Consenting
Securityholder) any Acquisition Proposal;

 

(ii)           (A) participate in any discussions, conversations, negotiations
or other communications with any Person with respect to an Acquisition Proposal;
(B) furnish any information to any Person in connection with an Acquisition
Proposal; or (C) otherwise assist, facilitate or encourage the making of, or
cooperate in any way regarding, any Acquisition Proposal;

 

(iii)          continue any existing negotiations, discussions, conversations or
other communications with respect to any Acquisition Proposal;

 

(iv)          otherwise cooperate in or knowingly facilitate any effort or
attempt to make, implement or accept any proposal or offer that constitutes, or
may reasonably be expected to lead to, any Acquisition Proposal; or

 

4

--------------------------------------------------------------------------------


 

(v)           accept or enter into or propose publicly to accept or enter into a
Contract with any Person relating to an Acquisition Proposal.

 

(c)           The Consenting Securityholder hereby irrevocably covenants,
undertakes and agrees that it shall:

 

(i)            vote (or cause to be voted) all of the Relevant Securities:

 

(A)          in favour of the approval, consent, ratification and adoption of
the Arrangement Agreement and the Plan (and any actions required in furtherance
thereof), and not withdraw any proxies or change its vote in respect thereof;

 

(B)           against any resolution or action by the Company or any other
person that may in any way adversely affect or reduce the likelihood of the
successful completion of the Arrangement or the Transaction, or delay or
interfere with, the completion of the Arrangement or the Transaction;

 

(C)           any action that would result in any breach of any representation,
warranty, covenant or agreement or any other obligation of the Company in the
Arrangement Agreement or the Plan; and

 

(D)          will not vote or grant to any person other than the Purchaser a
proxy to vote or enter into any voting trust, vote pooling or other agreement
with respect to the right to vote the Relevant Securities (and will cause such
Shares Relevant Securities not to be voted) in favour of any Acquisition
Proposal.

 

(ii)           deliver, or cause to be delivered, to the Company’s transfer
agent, or as otherwise directed by the Company, after receipt of proxy materials
for, and no later than ten (10) days before the date of, the Company Meeting or
any other meeting of holders of Company Share Capital called for the purpose of
approving the Transaction, a duly executed proxy directing that the Relevant
Securities be voted at such meeting in favour of the Transaction and all related
matters in the form attached as Schedule “C”.  The Consenting Securityholder
hereby revokes any and all previous proxies granted that may conflict or be
inconsistent with the matters set forth in this letter agreement and the
Consenting Securityholder agrees not to, directly or indirectly, grant any proxy
or power of attorney with respect to the matters set forth in this Agreement. 
The Consenting Securityholder hereby appoints the Purchaser as attorney in fact
for the term of this Agreement (which appointment is unconditional, irrevocable
and is coupled with an interest) for and on its behalf to execute a proxy
appointing such person designated by the Purchaser to attend and act on behalf
of the Consenting Securityholder at any meeting of shareholders in

 

5

--------------------------------------------------------------------------------


 

respect of any of the matters referred to in this Agreement, including without
limitation the Company Meeting, and to act on behalf of the Consenting
Securityholder on every action or approval by written consent of Company
Securityholders in respect of such matters;

 

(iii)          support the approval of the Plan as promptly as practicable by
the Court;

 

(iv)          not support any action that is intended or would reasonably be
expected to impede, interfere with, delay, postpone or discourage the
Transaction or the Plan;

 

(v)           not do anything to frustrate or hinder the consummation of the
Transaction or the Plan;

 

(vi)          consent (on its own behalf) to any reasonable requests by a Party
for a waiver of any default of Purchaser under the Arrangement Agreement pending
implementation of the Plan;

 

(vii)         cease and cause to be terminated any existing discussions or
negotiations, directly or indirectly, by or on behalf of the Consenting
Securityholder with any person with respect to any Acquisition Proposal;

 

(viii)        immediately (and in any event within twenty-four (24) hours of
receipt by the Consenting Securityholder) notify the Purchaser, at first orally
and then in writing, of any Acquisition Proposal, of which it becomes aware, and
shall provide the Purchaser with a description of the material terms of any such
Acquisition Proposal, and shall provide the identity of the person making any
such Acquisition Proposal and such other details as the Purchaser may reasonably
request; and

 

(ix)           execute any and all documents and perform any and all
commercially reasonable acts required by this Agreement to satisfy all of its
obligations hereunder.

 

(d)           The Consenting Shareholder shall not, and hereby agrees not to:

 

(i)            assert or exercise any dissent rights and waives any rights of
appraisal, or rights to dissent from the Arrangement or the Transaction that the
Consenting Securityholder may have; or

 

(ii)           commence or participate in, and shall, and hereby agrees to, take
all actions necessary to opt out of any class in any class action with respect
to, any claim, derivative or otherwise, against the Company or the Purchaser or
any of their subsidiaries (or any of their respective successors) relating to
the negotiation, execution and delivery of the Arrangement Agreement or the
consummation of the Transactions.

 

(e)           The Consenting Securityholder further agrees:

 

6

--------------------------------------------------------------------------------


 

(i)            to the existence and factual details of this Agreement being set
out in any public disclosure, including, without limitation, press releases and
court materials, produced by the Company or Purchaser, at the discretion of the
Company or Purchaser, in connection with the Transaction and the Plan; and

 

(ii)           to this Agreement being filed and/or available for inspection by
the public to the extent required by law or stock exchange rules.

 

5.             Change in Nature of Transaction

 

(a)           In the event that: (i) the Company, with the agreement of
Purchaser, determines in its good faith judgment that it is necessary or
desirable to proceed with an alternative transaction structure, including,
without limitation, a takeover bid or asset purchase, in conjunction with or
instead of the Plan; (ii) such alternative transaction provides the same, or
better, financial treatment to all affected parties and the financial
implications (including tax) for the Consenting Securityholder are the same or
better and the alternative transaction is on terms that are not more adverse
than those contained in the Arrangement Agreement; and (iii) such alternative
transaction is initiated on or before November 30, 2010 (as described in each of
the foregoing clauses (i), (ii) and (iii), a “Revised Transaction”), the
Consenting Securityholder shall support the completion of the Revised
Transaction in the same manner and to the same extent that it has agreed to
support the Transaction and the Plan under this Agreement.

 

(b)           In the event of any proposed Revised Transaction, the references
in this Agreement to the Transaction shall be deemed to be changed to “Revised
Transaction” and all terms, covenants, representations and warranties of this
Agreement shall be and shall be deemed to have been made in the context of the
Revised Transaction.

 

6.             Termination

 

This Agreement and the obligations of the Parties to this Agreement shall
terminate upon the earliest to occur of:

 

(a)           the termination of the Arrangement Agreement in accordance with
its terms;

 

(b)           at any time, by mutual agreement in writing executed by the
Parties; or

 

(c)           the Effective Time of the Transaction.

 

Each Party shall be responsible and shall remain liable for any breach of this
Agreement by such Party occurring prior to the termination of this Agreement.

 

7

--------------------------------------------------------------------------------


 

7.             Miscellaneous

 

(a)           Nothing in this Agreement is intended to preclude the Consenting
Securityholder from engaging in any securities transactions, subject to the
agreements set forth in Section 4 with respect to the Relevant Securities.

 

(b)           If the Consenting Securityholder acquires additional Company Share
Capital or other securities of the Company (“Additional Shares”) after the date
hereof, any and all rights and claims obtained by the Consenting Securityholder
with respect to, on account of or pursuant to any Additional Shares shall
automatically be subject to this Agreement.

 

(c)           This Agreement (including the schedules attached to this
Agreement) constitutes the entire agreement and supersede all prior agreements
and understandings, both oral and written, among the Parties with respect to the
subject matter hereof.

 

(d)           Any provision in this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Consenting Securityholder, and the Purchaser, or in the case
of a waiver, by the Party against whom the waiver is to be effective.  No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise.

 

(e)           Any date, time or period referred to in this Agreement shall be of
the essence except to the extent to which the Parties agree in writing to vary
any date, time or period, in which event the varied date, time or period shall
be of the essence.

 

(f)            Except as otherwise provided in this Agreement each of the
Parties shall bear its own expenses incurred in connection with this Agreement
and the transactions contemplated hereby.

 

(g)           All notices and other communications which may be or are required
to be given pursuant to any provision of this Agreement shall be given or made
in writing and shall be deemed to be validly given if served personally or by
facsimile transmission, in each case addressed to the particular Party:

 

(i)            If to the Purchaser, at:

 

Thompson Creek Metals Company Inc.

Suite 810 - 26 West Dry Creek Circle

Littleton, CO, 80120

Attn: Dale Huffman

 

Main: (303) 761-8801

Fax: (303) 761-7420

 

(ii)           If to the Consenting Securityholder, at:

 

”Wes Carson”

(name)

c/o Terrane Metals Corp.

 

 

8

--------------------------------------------------------------------------------


 

Suite 1500 - 999 West Hastings

Vancouver BC V6C 2W2

 

Main: (604) 681-9903

Fax: (604) 630-2090

 

or at such other address of which any Party may, from time to time, advise the
other Parties by notice in writing given in accordance with the foregoing.  The
date of receipt of any such notice shall be deemed to be the date of delivery or
transmission thereof.

 

(h)           If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the terms of this Agreement remain as originally contemplated to the fullest
extent possible.

 

(i)            The provisions of this Agreement shall be binding upon and enure
to the benefit of the Parties hereto and their respective successors and
permitted assigns, provided that no Party may assign, delegate or otherwise
transfer any of its rights, interests or obligations under this Agreement
without the prior written consent of the other Party hereto, except that the
Purchaser may assign this Agreement to an affiliate, without reducing its own
obligations hereunder, without the consent of the Consenting Securityholder.

 

(j)            This Agreement is governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.  Each Party submits
to the jurisdiction of the courts of competent jurisdiction in the Province of
British Columbia in respect of any action or proceeding relating to this
Agreement.  The Parties shall not raise any objection to the venue of any
proceedings in any such court, including the objection that the proceedings have
been brought in an inconvenient forum.

 

(k)           The Parties waive any right to trial by jury in any proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, present or future, and whether sounding in
contract, tort or otherwise.  Any Party may file a copy of this provision with
any court as written evidence of the knowing, voluntary and bargained for
agreement between the Parties irrevocably to waive trial by jury, and that any
proceeding whatsoever between them relating to this Agreement or any of the
transactions contemplated by this Agreement shall instead be tried by a judge or
judges sitting without a jury.

 

(l)            Subject to Applicable Law, the Consenting Securityholder agrees
that it shall not make any public announcement or statement with respect to this
Agreement, the Arrangement Agreement, the Plan or the Transaction without the
prior written

 

9

--------------------------------------------------------------------------------


 

approval of the Company and Purchaser, unless such announcement or statement
shall be required to meet timely disclosure or early warning obligations of the
Consenting Securityholder under securities laws and/or stock exchange rules.

 

(m)          The Consenting Securityholder recognizes and acknowledges that this
Agreement is an integral part of the Transaction, that the Purchaser would not
enter into the Arrangement Agreement and the Plan unless this Agreement was
executed, and accordingly acknowledges and agrees that a breach by the
Consenting Securityholder of any covenants or other commitments contained in
this Agreement will cause the Purchaser to sustain injury for which they may not
have an adequate remedy at law for monetary damages.  Therefore, the Parties
agree that in the event of any such breach the Purchaser shall be entitled to
the remedy of specific performance of such covenants or commitments and
preliminary and permanent injunctive and other equitable relief in addition to
any other remedy to which it may be entitled, at law or in equity, and the
Parties further agree to waive any requirement for the securing or posting of
any bond in connection with the obtaining of any such injunctive or other
equitable relief.

 

(n)           The Parties confirm that it is their wish that this Agreement, as
well as any other documents relating to this Agreement, including notices,
schedules and authorizations, have been and shall be drawn up in the English
language only.

 

(o)           This Agreement may be executed by facsimile or other electronic
means and in one or more counterparts, all of which shall be considered one and
the same agreement.

 

This Agreement has been agreed and accepted on the date first written above.

 

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

By:

“Kevin Loughrey”

 

 

 

Name:

Kevin Loughrey

 

 

 

Title:

Chairman, CEO and Director

 

 

 

 

 

 

 

 

 

 

Signed: “Wes Carson”

 

 

Please Print Name:

 

 

Wes Carson

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ARRANGEMENT AGREEMENT

 

See Exhibit 2.1 to Purchaser’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on July 21, 2010

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

RELEVANT SECURITIES

 

Class of Securities

 

Number of Securities Held

 

 

 

 

 

Company Common Shares

 

116,500

 

 

 

 

 

Company Preferred Shares

 

 

 

 

 

 

 

2007 Warrants

 

 

 

 

 

 

 

2010 Warrants

 

11,400

 

 

 

 

 

Company Options

 

450,000

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE C

 

PROXY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Terrane Metals Corp.

 

Suite 1500 - 999 West Hastings Vancouver BC V6C 2W2

 

Tel: (604) 681-9903       Fax: (604) 630-2090

 

P R O X Y

 

This proxy is solicited by the management of TERRANE METALS CORP. (the
“Corporation”) for the Special Meeting of its shareholders and optionholders
(the “Meeting”) to be held on September ·, 2010.

 

The undersigned hereby appoints, ·, Chief Executive Officer of the Corporation,
or failing him, ·, Chief Financial Officer of the Corporation, or instead of
either of the foregoing, (insert
name)                                                       , as nominee of the
undersigned, with full power of substitution, to attend and vote on behalf of
the undersigned at the Meeting to be held in ·, Vancouver, British Columbia, on
September ·, 2010 at 10:00 am (Vancouver time), and at any adjournments thereof,
and directs the nominee to vote or abstain from voting the shares and options of
the undersigned in the manner indicated below:

 

1.                                       TERRANE ARRANGEMENT RESOLUTION

 

To consider and, if thought appropriate, pass a special resolution authorizing
and approving, the arrangement with Thompson Creek Metals Company Inc. under
Section 288 of the Business Corporations Act (British Columbia) as more
particularly described in the accompanying Management Information Circular.

 

FOR o    AGAINST o

 

2.                                       To transact any other business as may
properly come before the Meeting or at any adjournment thereof.

 

3.                                       Upon any permitted amendment to or
variation of any matter identified in the Notice of Meeting.

 

THE UNDERSIGNED HEREBY REVOKES ANY PRIOR PROXY OR PROXIES.

 

DATED:                                                        , 2010.

 

 

 

 

 

Signature of Securityholder

 

 

 

 

 

(Please print name here)

 

 

 

Note: If not dated, this proxy is deemed to be dated on the day sent by the
Corporation.

 

 

Affix label here

Name of Shareholder

Address of Shareholder

 

 

(Please advise the Corporation of any change of address)

 

--------------------------------------------------------------------------------


 

NOTES:

 

A proxy will not be valid unless the completed, signed and dated form of proxy
is faxed to Attention: Proxy Department 1 604 661 9549 or delivered by mail or
by hand to 510 Burrard Street, 2nd Floor, Vancouver, British Columbia, V6C 3B9,
or 100 University Avenue, 9th Floor, Toronto, Ontario, M5J 2Y1, not less than 48
hours (excluding Saturdays and holidays) before the time at which the Meeting is
to be held, or any adjournment thereof.

 

Any one of the joint holders of a share may sign a form of proxy in respect of
the security but, if more than one of them is present at the Meeting or
represented by proxyholder, that one of them whose name appears first in the
register of members in respect of the security, or that one’s proxyholder, will
alone be entitled to vote in respect thereof.  Where the form of proxy is signed
by a corporation, either its corporate seal must be affixed or the form should
be signed by the corporation under the hand of an officer or attorney duly
authorized in writing.

 

A securityholder has the right to appoint a person, who need not be a
securityholder, other than either of the nominees designated in this form of
proxy to attend and act for the securityholder and on the securityholder’s
behalf at the Meeting, and may do so by inserting the name of that other person
in the blank  space provided for that purpose in this form of proxy or by
completing another suitable form of proxy.

 

The securities represented by the proxy will be voted or withheld from voting in
accordance with the instructions of the securityholder on any ballot, and where
a choice with respect to a matter to be acted on is specified the shares will be
voted on a ballot in accordance with that specification.  This proxy confers
discretionary authority with respect to matters identified or referred to in the
accompanying Notice of Meeting for which no instruction is given, and with
respect to other matters that may properly come before the Meeting.

 

IN RESPECT OF A MATTER SO IDENTIFIED OR REFERRED TO FOR WHICH NO INSTRUCTION IS
GIVEN, THE NOMINEES NAMED IN THIS PROXY WILL VOTE SECURITIES REPRESENTED THEREBY
FOR THE APPROVAL OF SUCH MATTER.

 

--------------------------------------------------------------------------------